

	

		III

		109th CONGRESS

		2d Session

		S. CON. RES. 87

		IN THE SENATE OF THE UNITED STATES

		

			April 5, 2006

			Mr. Biden (for himself

			 and Mr. Smith) submitted the following

			 concurrent resolution; which was referred to the

			 Committee on the

			 Judiciary

		

		CONCURRENT RESOLUTION

		Expressing the sense of Congress that

		  United States intellectual property rights must be protected globally.

		  

	

	

		Whereas the United States is the world’s largest creator,

			 producer, and exporter of copyrighted materials;

		Whereas this important sector of the United States economy

			 continues to be at great risk due to the widespread unauthorized reproduction,

			 distribution, and sale of copyrighted United States works, including motion

			 pictures, home video and television programming, music and sound recordings,

			 books, video games, and software;

		Whereas estimates point to a rate of intellectual property

			 piracy of between 70 to 90 percent in some countries, with annual losses to the

			 United States economy in the billions of dollars;

		Whereas the major copyright industries are responsible for

			 an estimated 6 percent of the Nation’s total gross domestic product and an

			 annual employment rate of more than 3 percent;

		Whereas strong overseas sales and exports by the major

			 copyright industries are even more important as the United States trade deficit

			 continues to increase, and as the United States economy grows more reliant on

			 the generation of intellectual property and in services related thereto;

		Whereas the Congress is greatly concerned about the

			 failure of some of the trading partners of the United States to meet their

			 international obligations with respect to intellectual property

			 protection;

		Whereas in the Russian Federation, perpetrators of piracy,

			 including one of the largest commercial Internet pirates in the world, are

			 permitted to operate without meaningful hindrance from the Russian Government,

			 and a number of factories located on government property produce pirated

			 products;

		Whereas the Russian Federation is now considering the

			 adoption of a civil code that would annul the country’s existing intellectual

			 property law, and incorporate principles that do not conform to its

			 international obligations;

		Whereas the Senate and the House of Representatives have

			 both overwhelmingly passed legislation expressing the sense of the Congress

			 that the Russian Federation must significantly improve the protection of

			 intellectual property as part of its effort to accede to the World Trade

			 Organization and to maintain eligibility in the generalized system of

			 preferences (GSP) program;

		Whereas markets in the People’s Republic of China are

			 replete with pirated versions of United States movies, sound recordings,

			 business software, and video games, resulting in over $2,000,000,000 in losses

			 each year to the United States economy;

		Whereas the People’s Republic of China has made a number

			 of commitments to the United States which it has yet to meet, including pledges

			 to significantly reduce piracy rates, increase criminal prosecutions of

			 intellectual property rights infringements, reduce exports of infringing goods,

			 improve national police coordination, and join global Internet treaties;

		Whereas the People’s Republic of China and the Russian

			 Federation export thousands of pirated versions of products of the United

			 States to other countries;

		Whereas Mexico has a strong market for pirated goods, with

			 thousands of street vendors offering pirated products throughout the

			 country;

		Whereas Canada has become a source of camcorder piracy,

			 has failed to bring its copyright law into conformity with international

			 standards, and has failed to adequately prevent pirated products from other

			 parts of the world from entering the country;

		Whereas India can further improve copyright protections,

			 particularly with regard to enforcement, deterrent sentencing, and coordination

			 of national efforts;

		Whereas Malaysia continues to be a leading source of

			 pirated entertainment software and other copyrighted materials produced for

			 export; and

		Whereas steps must be taken to ensure that the rights of

			 creators and distributors are protected abroad and that creative industries in

			 the United States continue to flourish: Now, therefore, be it

		

	

		That it is the sense of Congress

			 that—

			(1)the United States should not complete any

			 agreement relating to the accession of the Russian Federation to the World

			 Trade Organization until the Russian Federation takes concrete steps to address

			 widespread intellectual property violations, including—

				(A)the closure and seizure of factories and

			 machinery used for piracy;

				(B)imposition of meaningful penal

			 sanctions;

				(C)investigation and prosecution of organized

			 criminal piracy syndicates; and

				(D)rejection of proposals that would undermine

			 its existing intellectual property rights regime and retreat further from

			 global standards;

				(2)the People’s Republic of China should

			 fundamentally change its intellectual property rights enforcement model by

			 significantly increasing the application of criminal sanctions against major

			 copyright pirates and imposing effective deterrent penalties;

			(3)Mexico, Canada, India, and Malaysia should

			 work in cooperation with the United States Government and industries in the

			 United States to address growing piracy problems within their borders;

			(4)the failure of the countries listed in

			  paragraph

			 (3) to act and protect against the theft of United States

			 intellectual property will have political and economic consequences with regard

			 to relations between these countries and the United States; and

			(5)the President should use all effective

			 remedies and solutions to protect the intellectual property rights of United

			 States persons and entities, and maintain policies that vigorously respond to

			 the failure by other countries to abide by international standards of

			 protection or to otherwise provide adequate and effective protection of

			 intellectual property as provided under United States law.

			

